Citation Nr: 1710823	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-32 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1977 to June 1995.  Service in Southwest Asia is indicated by the record, and the Veteran was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  As a result of the Board's recent receipt of a certification of appeal from the St. Petersburg, Florida RO as to matters not currently being decided by the Board in this decision, it nonetheless appears that the Veteran's case is now under the jurisdiction of the RO in St. Petersburg, Florida.

In October 2014, the Veteran presented sworn testimony during a personal hearing in Washington, D.C., which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.  

In a May 2015 decision, the Board denied the Veteran's claims of entitlement to service connection for asthma and entitlement to an increased rating for a gastrointestinal disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court partially vacated the Board's May 2015 decision, and remanded the issues of entitlement to service connection for asthma and entitlement to an increased rating for a gastrointestinal disability for appropriate action, pursuant to a March 2016 Joint Motion for Partial Remand.

In May 2016, the Board remanded the Veteran's claims to the RO to obtain a medical opinion regarding the etiology of the Veteran's asthma and a medical examination regarding the extent and severity of the Veteran's service-connected gastrointestinal disability.  The RO has done so and has issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Asthma was not addressed in the SSOC because it, together with sleep apnea, was service connected by a rating decision in December 2016, and there is no indication that the Veteran has disagreed with this aspect of the rating decision.  The Board would further note that while the record contains a notice of disagreement with the February 2017 rating decision's ratings assigned for right and left upper extremity radiculopathy, due to the recent nature of this matter, the Board will not order that the RO issue a SOC at this time pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The claim has now been returned to the Board for review.  Upon reviewing the development since May 2016, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

The Board also notes that the Veteran's claim for service connection for a right knee condition and a left knee condition has been certified to the Board.  Since the Veteran has requested a Central Office hearing for those issues, the Board will not decide them at this time.  For those issues, the Veteran will be contacted separately.  


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected gastrointestinal disorder was manifested by symptoms including alternating diarrhea and constipation with more or less constant abdominal distress.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 30 percent, but not higher, for the gastrointestinal disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claims arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran was and continues to be service connected for "gastrointestinal disorder of unexplained unknown etiology manifested by chronic constipation with stomach cramps and vomiting."  The disease is also manifested as a digestive condition of the gallbladder and pancreas, and intestinal conditions, and a disorder of the rectum and anus.  See November 2011 VA medical opinion; May 2016 Board decision.  

The Veteran is currently rated at 10 percent under Diagnostic Code 7319.  Under that code, a 30 percent rating is appropriate when there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

The Veteran has manifested the symptoms consistent with a 30 percent rating.  The Veteran's VA treatment records indicate frequent complaints of constipation, including those dated June 2011, November 2011, April 2013, May 2015, December 2015, and September 2016.  During this time period, there are also alternative complaints of diarrhea, including an October 2013 incident and a March 2016 incident that resulted in an emergency room visit.  Finally, there are complaints of constant abdominal stress, as demonstrated by numerous complaints of abdominal pain, nausea, and gas and bloating throughout the appeal period.  See, e.g., July 2016 VA medical opinion (reporting that the Veteran experiences "[m]ore or less constant abdominal distress").  

Lay witnesses are competent to testify about symptoms that are within their knowledge and personal observations.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  This includes the Veteran's statements that he experienced constipation, diarrhea, abdominal pain, nausea, and gas.  The credibility of these statements is supported by the fact that they were made contemporaneously with the symptoms and made in furtherance of medical treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (explaining that statements made for the purpose of medical treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth).  This evidence weighs in favor of awarding the Veteran a rating of 30 percent for his service-connected gastrointestinal disorder, the highest possible award under Diagnostic Code 7319.  

The Veteran's current symptoms do not entitle him to a higher disability rating under a different code.  Regarding his rectum and anus symptoms, the records do not indicate impairment of sphincter control that would justify a 60 percent or 100 percent rating under Diagnostic Code 7332, stricture of the rectum and anus that would justify a 50 percent or 100 percent rating under Diagnostic Code 7333, or severe prolapse of the rectum that would justify a 100 percent rating under Diagnostic Code 7334.  38 C.F.R. § 4.114.  Under Diagnostic Code 7317, a gall bladder injury is to be rated as for peritoneal adhesions under Diagnostic Code 7301.  38 C.F.R. § 4.114.  But under that code, a 50 percent rating is not justified because the medical records of record do not contain evidence of "definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage."  Given the Veteran's symptoms, he is not entitled to a rating in excess of 30 percent for his gastrointestinal disorder under any other relevant code.  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his or her employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's gastrointestinal disorder is so unusual or exceptional in nature as to make the schedular rating inadequate.  The service-connected gastrointestinal disorder has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the Veteran's service-connected gastrointestinal disorder.  In addition, the Veteran's symptoms of constipation, diarrhea, abdominal pain, nausea, and gas are specifically enumerated under the applicable Diagnostic Code.  The medical evidence fails to show anything unique or unusual about this disability that would render the scheduler criteria inadequate.  The evidence also does not reflect frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions does not to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for a number of other disorders, none of which directly relate to the digestive system.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




ORDER

Entitlement to a rating of 30 percent for the Veteran's service-connected gastrointestinal disorder is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


